Citation Nr: 1234102	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bipolar disorder and substance abuse.

2.  Entitlement to service connection for an acquired psychiatric disorder, excluding bipolar disorder and substance abuse, but including posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, J.S.



ATTORNEY FOR THE BOARD

J.H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a January 2011 Board remand.  During the course of the appeal custody of the file was transferred to the RO in Louisville, Kentucky, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Board notes that the issues are recharacterized as above.  In a January 2011 decision, the Board reopened the previously-denied claims for service connection for bipolar disorder and substance abuse for consideration of the merits.  These two issues were initially adjudicated in an April 2005 rating decision; the issues were then reopened and adjudicated in a January 2007 rating decision.  Although other psychiatric diagnoses were of record at the time of the 2005 rating decision, the RO did not adjudicate service connection based on those diagnoses; no other psychiatric diagnoses were mentioned in the correspondence between VA and the Veteran, and no other diagnoses were mentioned in the rating decision.  "[I]n determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citation omitted) (noting that to "reflexively" conclude that a new diagnosis is a new claim could limit benefits in claims that would otherwise relate back to prior proceedings).  A claim based on the diagnosis of a new psychiatric disorder states a new claim "when the new disorder had not been diagnosed and considered at the time of the prior notice of disagreement."  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (emphasis added).  The Board thus finds that the issues must be characterized as above and adjudicated separately.

The Board also notes that in July 2006, the Veteran submitted service personnel records (SPRs) with his untimely notice of disagreement to an April 2005 rating decision.  See 38 C.F.R. § 3.156(c)(1) (2011) (noting that if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence).  These SPRs documented disciplinary actions taken during the Veteran's period of service.  

In October 2010 the Veteran testified in a hearing at the Louisville RO before a Veterans Law Judge (VLJ) who is no longer an active Member of the Board.  The Board notified the Veteran by letter in July 2012 that his is entitled to another hearing before a currently active Member of the Board, but that if he did not respond within 30 days the Board would proceed with adjudication of the appeal based on the evidence of record.  The Veteran responded in writing in July 2012 that he did not want another hearing.  

In January 2011 the Board remanded the issue on appeal for further development by the AOJ.  The file has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain a fully adequate examination and etiological opinion.  

This appeal was remanded by the Board in 2011.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The Board finds that the 2011 and 2012 VA examination and addendums did not fully comply with the remand and that an additional examination is required.  

First, in the 2011 decision and remand, the Board expressly found that the two of the Veteran's alleged stressors were verified:  that the Veteran was attacked off-base and went AWOL for two days, and going AWOL for two days due to a fear of harassment in training, to include climbing a pole.  The Board directed that the examiner provide an opinion regarding PTSD based on those stressors.  The examiner did not do so.  Rather, upon a review of the claims file, the examiner determined that the Veteran was not credible and that PTSD was not related to any in-service events.  

Second, the Board requested that the examiner provide definitive diagnoses of all the psychiatric disorders present.  The examiner did not clearly state that what diagnoses were present.  Although the April 2011 examination report noted depressive disorder and PTSD, the examiner did not expressly state that these were the only diagnoses.  Because the other evidence of record contains multiple psychiatric diagnoses, the Board finds that an express statement is required.  Third, the Board requested that the examiner provide etiological opinions for PTSD based on the verified stressors and for any other diagnosed psychiatric disorder based on the evidence of record.  The examiner did not provide etiological opinions regarding non-PTSD psychiatric disorders.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he can submit alternate evidence to support his claim for service connection for PTSD and to corroborate alleged in-service stressors, including statements from service medical personnel; statements from individuals who served with him and may have witnessed the events he identifies as his stressors ("buddy" certificates or affidavits); letters written during service; and statements from individuals including friends and family members to whom he may have confided these events or who may have observed his reaction to them either during his active service or immediately following his discharge from active service.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The examination and opinion must be provided by an examiner other than the examiner who provided the 2011 and 2012 VA examination and addendums.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must provide a diagnosis for each psychiatric disorder.  The examiner must state that the list is complete; no other psychiatric disorders are present.  If the examiner finds that there is no diagnosis of any of the following, an explanation must be provided:  dysthmic disorder, bipolar disorder, substance abuse, major depressive disorder, adjustment disorder, PTSD, obsessive-compulsive disorder, anxiety disorder, affective disorder, and mood disorder.

Second, if there is a PTSD diagnoses, the examiner must provide an opinion whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the PTSD is due to, or the result of, the two verified stressors.  Those stressors are as follows:  (1) getting attacked off base by three men from his company that he saw using drugs, subsequently going AWOL for two days; and (2) seeing people injure themselves during training that involved climbing poles, which then caused him to go AWOL when it was time for him to participate in the training. 

Third, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, to include PTSD, are related to the alleged incident(s).  

Fourth, the examiner must provide an opinion, regarding each diagnosed psychiatric disorder, whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) due to or related to active service, to include the Veteran's exhibited in-service psychiatric symptoms and disciplinary problems.  

The examiner must provide comment on the in-service evidence to include service treatment records and service personnel records dated in September 1971, March 1972, April 1972, October 1974, and October 1975.  The examiner must also address the Veteran's lay statements of record, the post-service discharge medical records, VA and private, and the 2011 and 2012 VA examination and addendums.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


